Opinion issued August 29, 2013




                                  In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                           NO. 01-11-01119-CV
                         ———————————
                AZEL GARRISON GOOLSBEE, Appellant
                                    V.
     HEB GROCERY COMPANY, OSCAR MORENO, JUANITA L.
     SANDOVAL, R. IRVIN, AND UNIDENTIFIED HEB GROCERY
              COMPANY EMPLOYEES, Appellees



                 On Appeal from the 215th District Court
                          Harris County, Texas
                    Trial Court Case No. 2010-61454



                       MEMORANDUM OPINION

     Azel Garrison Goolsbee, appeals the trial court’s order granting summary

judgment to appellees, HEB Grocery Company (“HEB”), Oscar Moreno, Juanita
L. Sandoval, R. Irvin, and unidentified HEB Grocery Company employees on

Goolsbee’s claims. We affirm.

                                   Background

      Bellaire Police Officer Juanita Sandoval responded to a reported theft at an

HEB grocery store in September 2009, and spoke with an HEB employee who

alleged that Goolsbee had removed cash from a wallet that the employee had

inadvertently left in a bathroom stall. Bellaire police spoke with Goolsbee and

subsequently arrested her for theft and possession of a controlled substance. 1 After

spending five days in jail, Goolsbee was released and the charges against her were

dismissed for insufficient evidence.

      In September 2010, Goolsbee filed suit asserting claims of defamation, false

arrest, false imprisonment, conversion, intentional infliction of emotional distress,

negligence, and gross negligence against appellees. 2          Goolsbee’s attorney

subsequently withdrew from the case. On August 23, 2011, HEB, Moreno, Irvin,

and Sandoval filed their first amended answer and verified denial, and thereafter

filed special exceptions and a motion to dismiss. The unidentified HEB employees

were not parties to the answer, special exceptions, or motion to dismiss.

1
      Goolsbee’s purse contained prescription medication for which she allegedly did
      not have a prescription.
2
      In her petition, Goolsbee incorrectly identifies HEB Grocery Company as HEB
      Food Stores, Inc. Officer Sandoval is also incorrectly identified as an HEB
      employee.

                                         2
      On October 31, 2011, the trial court granted the special exceptions. In an

order dated November 8, 2011—in which the court noted that Goolsbee had failed

to replead in accordance with the court’s September 30, 2011 order—the court

dismissed Goolsbee’s claims against HEB, Moreno, Irvin, and Sandoval with

prejudice.   Goolsbee’s claims against unidentified HEB employees, however,

remained.

      At the time the court signed its November 8, 2011 dismissal order, a hybrid

no-evidence and traditional motion for summary judgment on behalf of all

appellees, including the unidentified HEB employees, was pending before the

court. On November 28, 2011, the trial court granted appellees’ motion without

specifying the grounds. Goolsbee timely filed this appeal.

                                   Discussion

      Goolsbee, appearing pro se, contends that the trial court erred in granting

summary judgment on her claims. Appellees assert that we do not have appellate

jurisdiction over Goolsbee’s appeal. Alternatively, they argue that the trial court

properly granted summary judgment as to Goolsbee’s claims.

      A. Jurisdiction

      As a threshold matter, we address appellees’ contention that we do not have

jurisdiction over Goolsbee’s appeal. Appellees contend that Texas law does not

recognize “John Doe” pleadings or permit a judgment against an unidentified

                                        3
defendant and, therefore, Goolsbee’s reference to unidentified HEB employees was

inadequate to have them considered as party defendants. Thus, they reason, the

trial court’s November 8 order dismissing Goolsbee’s claims against HEB,

Moreno, Irvin, and Sandoval, was a final, appealable judgment disposing of all

claims and parties to the suit, and Goolsbee’s failure to file her notice of appeal

within thirty days from the date the dismissal order was signed renders her appeal

untimely.   We disagree.    Texas courts have recognized that an unidentified

defendant may be sued as a “John Doe.” See Wembley Inv. Co. v. Herrera, 11
S.W.3d 924, 925 (Tex. 1999) (per curiam) (recognizing unidentified defendant

sued as “John Doe No. 1” and dismissing without being served); Retzlaff v.

GoAmerica Comms. Corp., 356 S.W.3d 689, 701–02 (Tex. App.—El Paso 2011,

no pet.) (concluding that “John and/or Jane Doe” defendants were not entitled to

dismissal from lawsuit under vexatious litigant statute requiring trial court to

dismiss litigation “as to a moving defendant” where unidentified defendants did

not move for dismissal); Operation Rescue-Nat’l v. Planned Parenthood of Hous.

& Se. Tex., Inc., 937 S.W.2d 60, 87–88 (Tex. App.—Houston [14th Dist.] 1996)

(affirming trial court’s assessment of costs incurred to serve John and Jane Doe

defendants by publication), aff’d as modified, 975 S.W.2d 546 (Tex. 1998); see

also Mosley v. John Doe Prison Guard #1, No. 01-09-00214-CV, 2010 WL
3212130, at *2 (Tex. App.—Houston [1st Dist.] Aug. 12, 2010, no pet.) (mem. op.)

                                        4
(concluding Chapter 104 of Texas Civil Practice and Remedies Code dealing with

State liability provided no basis for inmate’s claims against anonymous defendants

sued in their individual capacity). Thus, for purposes of determining whether a

judgment is final, claims against an unidentified defendant must be treated no

differently than claims against a named defendant. See Herrera v. Wembley Inv.

Co., 12 S.W.3d 83, 88–89 (Tex. App.—Dallas 1998) (treating claims against John

Doe defendants identical to claims against identified defendants in determining

whether judgment was final and appealable), rev’d on other grounds, 11 S.W.3d
924 (Tex. 1999) (per curiam).

      Here, the dismissal order did not dispose of Goolsbee’s claims against the

unidentified HEB employees and was therefore not final.               The trial court’s

November 28 order on appellees’ summary judgment motion, however, disposed

of all claims and all parties (including the unidentified defendants) and was a final,

appealable judgment. Because Goolsbee filed her notice of appeal within thirty

days of the November 28 order (on December 28, 2011), we have jurisdiction to

consider her appeal.

      B. Summary Judgment

      Appellees also argue that the trial court properly granted their motion for

summary judgment because Goolsbee failed to present evidence raising a genuine

issue of material fact as to the challenged elements of her claims.

                                          5
      We review a trial court’s decision to grant a motion for summary judgment

de novo. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).

When, as here, a summary judgment does not specify the grounds on which it was

granted, the appealing party must demonstrate that none of the proposed grounds is

sufficient to support the judgment. See Star-Telegram, Inc. v. Doe, 915 S.W.2d
471, 473 (Tex. 1995); West v. SMG, 318 S.W.3d 430, 437 (Tex. App.—Houston

[1st Dist.] 2010, no pet.). Any summary judgment ground that is not addressed

will be presumed to be valid. Harris v. Ebby Halliday Real Estate, Inc., 345
S.W.3d 756, 759 (Tex. App.—El Paso 2011, no pet.) (citing Star–Telegram, Inc. v.

Doe, 915 S.W.2d 471, 473 (Tex. 1995)).

      Appellees moved for no-evidence and traditional summary judgment on

Goolsbee’s claims of defamation, false arrest, false imprisonment, conversion,

intentional infliction of emotional distress, negligence, and gross negligence.

Because the trial court did not specify the basis for granting summary judgment,

Goolsbee must show that none of the grounds proposed support the judgment

granted. West, 318 S.W.3d at 437. Although Goolsbee has appealed the summary

judgment in its entirety, she has not addressed any of the specific grounds raised in

appellees’ motion or included an argument as to why the trial court erred. See

Doe, 915 S.W.2d at 473. Because Goolsbee has failed to challenge the summary

judgment grounds as to any of her claims, the grounds raised to defeat those causes

                                         6
of action are presumed to be valid. See Harris, 345 S.W.3d at 759 (noting that

when summary judgment ground goes unaddressed, its validity is presumed). We

overrule Goolsbee’s issue.

                                   Conclusion

      We affirm the trial court’s judgment.




                                              Jim Sharp
                                              Justice

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                        7